Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 35-49 and 54-55, as drawn to peptide SEQ ID NO: 32 (attachment of modified antimicrobial peptide fragment SEQ ID NO: 11 to S394 endolysin, a hydrolase employed for improved gram negative bacterial wall penetration by the antimicrobial peptide), in the reply filed on 11/19/20 is acknowledged.

Allowable Subject Matter
Claims 35-49 and 54-55 have been examined on merits as drawn to the elected peptide, which was not found to be reasonably taught or suggested by the prior art of record.  Miss Brumas et al. (U.S. Patent Publication No. 20120316102) is representative of the closet prior art of record to instant peptide SEQ ID NO: 11, the core modified antimicrobial peptide fragment employed in the elected peptide SEQ ID NO: 32, where a 36mer peptide of SEQ ID NO: 2 of Miss Brumas was found to comprise the 25mer peptide of SEQ ID NO: 11:
            1 GGLKKLGKKLKKAGKRVFKAAKKAL 25              ||||||||||: ||||||||::|||Db          1 GGLKKLGKKLEGAGKRVFKASEKAL 25

However, as visible above, Miss Brumas was drawn to a 36mer fragment not a 25mer fragment as in instant peptide SEQ ID NO: 11, and there are conservative (:) and non-conservative ( ) amino acid substitutions for which there simply is no motivation found in the prior art reference cited or otherwise to select these positions and employ the substitutions chosen therein.  Thus, 
	Further, any other peptide comprising the core peptide SEQ ID NO: 11 bound to a different endolysin (see e.g. SEQ ID NO: 33), would equally by extension be in condition for allowance were the claims amended to incorporate all such peptides for which written description is present.  As for any other antimicrobial peptides outside employed beyond peptide SEQ ID NO: 11, such constitutes an independent and distinct peptide beyond not falling inside the Markush group for peptide SEQ ID NO: 11 bound to certain endolysins (see Markush rejection below).

Improper Markush Grouping Rejection
Claims 35-49 and 54-55 are rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single 
The Markush groupings here are found to be improper because the alternatives defined by the Markush groupings do not share both a single structural similarity and a common use for the following reasons.  Here, the elected peptide SEQ ID NO: 32 bears the antimicrobial peptide SEQ ID NO: 11, which though found free of the art (see above) is a distinct structure without a single structural similarity to those of other peptide conjugates described and/or claimed.  Thus, there is no single structure similarity or substantial structural feature present to permit a coextensive search without a serious burden of all peptides claimed, other than those bearing pepetide SEQ ID NO: 11 therein.  Each is an independent and distinct compound.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.  Or amend the claims to the allowable subject matter as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654